DUFOUR, J.
To this suit on an open account for goods sold and delivered, the defendant, sued on a verbal guarantee .for her son A. J. Laprieu, urged that the plaintiff mistook a guarantee made in favor of her other son in 1900, which- yras *298fulfilled, and denies that any guarantee was ever given by her for the account sued on.
April 19, 1909.
The testimony for the plaintiff is that this particular account was, with the consent of defendant, opened in her name and that the plaintiff firm would not trust her son, who was known to have gone into bankruptcy.
The defendant and one of her sons swear that no guarantee was given for A. J. Larrieu, and further claim that Mr. Saxon, plaintiff’s vice president and credit man, is unable to fix with, precision the date at which the alleged guarantee is supposed to have been given.
Conceding this, we find that Emile Jordy, who in 1906 and 1907 was plaintiff’s collector, presented the account in suit to Mrs. Larrieu; he says that she promised to pay it and referred to her expectation of obtaining the proceeds of a policy of insurance.
At the time that he testified he was apparently disinterested, and was no longer employed by Smith Bros.
The testimony of all the witnesses except two was taken in open court and the District Judge found that the defendant was liable.
We shall not disturb his conclusion.
Judgment affirmed.